Citation Nr: 0618057	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  94-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's current bilateral ankle disorder is related to 
service.


CONCLUSION OF LAW

Service connection for bilateral ankle disorder is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).
Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for service 
connection for bilateral ankle disorder.  38 C.F.R. §§ 3.303, 
3.304.

The veteran's service medical records show that the veteran 
complained of bilateral ankle pain in October 1986.  The 
veteran again complained of ankle pain associated with her 
boots in January 1987, after which she was referred to an 
orthopedic physician and provided arch supports.  In April 
1987, the veteran was prescribed orthotics and diagnosed with 
flat foot deformity.

The veteran's post-service medical records provide that she 
presented for treatment of a right ankle injury in June 1996, 
which was diagnosed as Grade II lateral ankle sprain.  In 
August 1997, the veteran's condition was diagnosed as right 
ankle lateral impingement secondary to bilateral flat feet.

The report of a May 2004 VA examination provides that the 
veteran complained of foot pain that began the year after 
boot camp began and progressed to her ankles.  Upon 
examination, the veteran's condition was diagnosed as ankle 
sprain/strain of the left ankle and flat foot deformity.  The 
examiner opined that the veteran's "current continued left 
ankle problems are a result of the injury [swelling during 
boot camp] she received in the military."

In a follow up VA medical opinion of January 2005 based upon 
review of the claims file, the VA physician stated that the 
veteran's bilateral ankle disability appeared to be mild in 
nature, and was a result of her flat foot deformity.  
Finally, the examiner concluded that the veteran's condition 
was initially exacerbated in the service.  There is no 
contrary medical evidence of record.

The Board finds that there is a competent medical opinion 
linking the veteran's condition to active duty.  There is no 
evidence that the veteran had a bilateral ankle condition 
prior to service.  The competent medical evidence indicates 
that the veteran's bilateral ankle condition was first 
exacerbated during service.  Therefore, service connection 
must be granted.

Accordingly, the Board finds that the evidence supports the 
veteran's claim.  The evidence shows that the bilateral ankle 
disorder was incurred in or aggravated by service.  
Therefore, service connection for the bilateral ankle 
disorder is granted.


ORDER

Service connection for bilateral ankle disorder is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


